UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLAND() DIVISION

BARBARA JEAN MURREN,
Plaimiff,

v. Case No: 6:17-cv-l931-Orl-18GJK

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff Barbara Jean Murren’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying her application for
Disability Insurance Benefits and Supplemental Security Income. On September 13, 2018, the United
States Magistrate Judge issued a report and recommendation (the “Report and Recommendation”)
recommending that the Commissioner’s decision be reversed (Doc. 21). After review of the Report and
Recommendation (Doc. 21) and noting that no timely objections have been tiled, it is hereby
ORDERED and ADJUDGED as follows:

l. United States Magistrate Judge Gregory J. Kelly’s Report and Recommendation (Doc.

21) is APPROVED and ADOPTED and made part of this Order for all purposes, including appellate
review.

2. The Commissioner’s decision is REVERSED and REMANDED pursuant to sentence
four of 42 U.S.C. § 405(g). The Clerk of Court is directed to ENTER JUDGMENT accordingly and
CLOSE the case.

DONE and ORDERED in Orlando, Florida, this g day of October, 2018.

(MH

G. KEN ALL sHARP l
sENloR UNITED sTArEs DISTRICT JUDGE

Copies to: Counsel of Record

